Case 3:20-cv-01091-RDM Document 29 Filed 12/07/20 Page 1 of 1

THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DUNMORE SCHOOL DISTRICT,
: CIVIL ACTION NO. 3:20-CV-1091
Plaintiff, : (JUDGE MARIANI)
V. ;

PENNSYLVANIA INTERSCHOLASTIC
ATHLETIC ASSOCIATION,

Defendant.

ORDER

 

yh
AND NOW, THIS DAY OF DECEMBER 2020, upon consideration of
Plaintiffs Motion for Preliminary Injunction (Doc. 15) and all relevant documents, for the

reasons set forth in the simultaneously filed Memorandum Opinion, IT IS HEREBY

ORDERED THAT Plaintiff's Motion for Preliminary Injunction (Doc. 15) is DENIED.

 

/ hdr
Robert D.\Mariani
United States District Judge

 
